

116 S3473 IS: Airline Information and Entertainment Access Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3473IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Casey (for himself, Ms. Baldwin, Mr. Markey, Mr. Brown, Ms. Duckworth, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to improve the accessibility of airline information and entertainment programming provided by air carriers on passenger flights, and for other purposes.1.Short titleThis Act may be cited as the Airline Information and Entertainment Access Act.2.Accessibility of
			 in-flight safety and entertainment programming(a)In
 generalSubchapter I of chapter 417 of title 49, United States Code, is amended by inserting after section 41705 the following new section:41705a.Accessibility of in-flight airline information and entertainment
 programming(a)Requirement(1)ProgrammingOn and after the date that is 180 days after the date of the enactment of the Airline Information and Entertainment Access Act, in providing air transportation, an air carrier, including (subject to section 40105(b)) any foreign air carrier, shall ensure that all visually displayed airline information and entertainment programming available to passengers on a flight is accessible to persons with disabilities, including by providing (or making available)—(A)open captioning and American Sign Language option for persons with disabilities when such programming is available to passengers through shared video displays, such as a monitor located in a passenger access aisle; (B)closed captioning and American Sign Language option for persons with disabilities when such programming is available to passengers through individual video displays; (C)video description for persons with disabilities when such programming is available to passengers through individual video displays or shared video displays; and(D)any aural PA announcement in textual format through individual video displays or shared video displays.(2)Video displaysNot later than the effective date of the regulations prescribed under subsection (c)(2), in providing air transportation, an air carrier, including (subject to section 40105(b)) any foreign air carrier, shall ensure that all individual video displays of visually displayed airline information and entertainment programming to passengers on a flight that are operated primarily by using touchscreens or other contact-sensitive controls include a mechanism that allows persons with disabilities to nonvisually operate the displays in accordance with the standards prescribed under subsection (c). (b)Civil action(1)Aggrieved persons(A)In generalAny person aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section may, during the 2-year period beginning on the date of the violation, bring a civil action in an appropriate district court of the United States.(B)Available reliefIf a court finds in favor of the plaintiff in a civil action brought under subparagraph (A), the court may award to the plaintiff equitable and legal relief, including compensatory and punitive damages, and shall, in addition to any such relief, award reasonable attorney’s fees, reasonable expert fees, and cost of the action to the plaintiff.(C)No requirement to exhaust administrative remediesAny person aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section shall not be required to exhaust administrative remedies before bringing a civil action under subparagraph (A).(D)Rule of constructionNothing in this paragraph shall be construed to invalidate or limit other Federal or State laws affording to people with disabilities greater legal rights or protections than those granted by this section.(2)Enforcement by Attorney General(A)In generalThe Attorney General may bring a civil action on behalf of persons aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section in any appropriate district court of the United States.(B)Authority of courtIn a civil action under subparagraph (A), the court may—(i)grant any equitable relief that the court considers to be appropriate;(ii)award such other relief as the court considers to be appropriate, including monetary damages to persons aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section, when requested by the Attorney General; and(iii)assess a civil penalty against the air carrier.(c)Establishment of standards for operation of individual video displays(1)In generalNot later than 18 months after the date of the enactment of the Airline Information and Entertainment Access Act, the Architectural and Transportation Barriers Compliance Board shall, in consultation with the Secretary of Transportation, prescribe standards in accordance with chapter 5 of title 5 (commonly known as the Administrative Procedure Act) setting forth the minimum technical criteria for individual video displays described in subsection (a)(2) to ensure that such video displays include a mechanism that allows persons with disabilities to operate the displays nonvisually.(2)RegulationsNot later than 180 days after the Architectural and Transportation Barriers Compliance Board issues standards under paragraph (1), the Secretary shall prescribe such regulations as are necessary to implement those standards and shall publish those regulations in an accessible format.(3)Review and
 amendmentThe Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary, shall periodically review and, as appropriate, amend the standards prescribed under paragraph (1) in accordance with chapter 5 of title 5. Not later than 180 days after the Architectural and Transportation Barriers Compliance Board issues amended standards under this paragraph, the Secretary shall make such revisions to the regulations prescribed under paragraph (2) as are necessary to implement the amended standards.(d)DefinitionsIn this section:(1)Closed
 captioningThe term closed captioning means a method, process, or mechanism, which may include a device, that—(A)allows an individual who is deaf or hard of hearing to have access to the content of visually displayed airline information and entertainment programming; and(B)allows that access by displaying, through an individual device or individually used technology, all of the audio portion of the programming (including displaying the dialogue and any narration, as well as descriptions of on- and off-screen sounds such as sound effects, music, or lyrics for music, and information identifying the character who is speaking) as text that can be effectively viewed and controlled by that individual while the individual simultaneously watches the programming.(2)Person with
 a disabilityThe term person with a disability means any person who has a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), including a person with a sensory disability.(3)Open
 captioningThe term open captioning means a method, process, or mechanism that—(A)allows an individual who is deaf or hard of hearing to have access to the content of visually displayed airline information and entertainment programming; and(B)allows that access by openly displaying on the video display on which the programming is displayed all of the audio portion of the programming (including displaying the dialogue and any narration, as well as descriptions of on- and off-screen sounds such as sound effects, music, or lyrics for music, and information identifying the character who is speaking) as text that can be effectively viewed by that individual and other passengers while the individual and passengers simultaneously watch the programming.(4)Video
 descriptionThe term video description means a method, process, or mechanism, including a device, that—(A)allows an individual who is blind or visually impaired to have access to the key visual elements of visually displayed airline information and entertainment programming (such as actions, settings, facial expressions, costumes, and scene changes); and(B)allows that access through the provision of contemporaneous audio narrated descriptions of those elements during the natural pauses in the audio portion of the programming, or during the audio portion if necessary.(5)Visually
 displayed airline information and entertainment programmingThe term visually displayed airline information and entertaining programming means pre-flight safety briefing videos, live televised events, recorded programming (including television programs), or motion pictures that are available to passengers, for a fee or without cost, on a flight in air transportation..(b)Clerical
 amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41705 the following:41705a. Accessibility of
				in-flight airline information and entertainment
				programming..